Filed 10/4/22

                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                  DIVISION FOUR


 AMY’S KITCHEN, INC.
           Plaintiff and Appellant,           A163767

 v.                                           (Sonoma County
 FIREMAN’S FUND INSURANCE                     Super. Ct. No. SCV268104)
 COMPANY,
           Defendant and Respondent.

       Amy’s Kitchen, Inc. (Amy’s) sued Fireman’s Fund Insurance Company
(Fireman’s) after the insurer denied Amy’s claim for costs incurred to clean,
disinfect, and test its facilities for the coronavirus that causes COVID-19.
Amy’s claim was made under a policy with both communicable disease
coverage and loss avoidance and mitigation extensions. The trial court
sustained without leave to amend Fireman’s demurrer to Amy’s initial
complaint. We conclude that the trial court correctly sustained the demurrer,
but for the wrong reason, and that it wrongly denied Amy’s leave to amend.
                        Factual and Procedural History1
       Amy’s employs over 2,500 people to manufacture organic and vegetarian
meals at facilities in California, Oregon, and Idaho and to oversee its
operations from headquarters in Petaluma. It purchased a comprehensive


       Because the judgment of dismissal followed an order sustaining a
       1

demurrer, we accept as true all facts properly alleged in the complaint.
(Minton v. Dignity Health (2019) 39 Cal.App.5th 1155, 1161.)


                                        1
property insurance policy from Fireman’s for a one-year period ending in July
2020. The policy includes coverage extensions for communicable disease and
for loss avoidance and mitigation.
      The communicable disease coverage extension states that Fireman’s
“will pay for direct physical loss or damage to Property Insured caused by or
resulting from a covered communicable disease event at a location including
the following necessary costs incurred to: [¶] . . . mitigate, contain, remediate,
treat, clean, detoxify, disinfect, neutralize, cleanup, remove, dispose of, test
for, monitor, and assess the effects [of] the communicable disease.” The policy
defines “communicable disease event” as one in which “a public health
authority has ordered that a location be evacuated, decontaminated, or
disinfected due to the outbreak of a communicable disease at such location.”2
(Boldface omitted.) The loss avoidance or mitigation coverage extension states
that Fireman’s will pay “necessary expense you incur to protect, avoid, or
significantly mitigate potential covered loss or damage that is actually and
imminently threatening Property Insured.” (Boldface omitted.)
      The complaint alleges that Amy’s incurred costs “to mitigate, contain,
clean, disinfect, monitor, and test for the effects of” the coronavirus at
insured locations, and to avoid or mitigate potential coronavirus-related losses
threatening those locations. The costs were for the purchase of temperature-
screening equipment to test for COVID, protective shields to prevent
transmission on assembly lines, masks and goggles, cleaning supplies, and
“hero pay.”
      The coronavirus was present at covered locations because “people with
confirmed cases of COVID-19 were on Amy’s premises,” breathing the virus


      2 The policy also defines “location” and “communicable disease,” but it
is undisputed on appeal that Amy’s allegations satisfy those definitions.


                                        2
into the air and touching surfaces. The virus allegedly caused “direct physical
loss or damage” by altering the physical condition of the locations’ air and
surfaces in ways that made them unsafe, absent precautionary measures. As
a result, Amy’s incurred costs “to mitigate, contain, clean, disinfect, monitor
and test for” the virus.
      The complaint further alleges that Amy’s was obliged to sanitize its
facilities to comply with public health orders. “In response to COVID-19
outbreaks, including at and/or near Amy’s facilities, public health authorities
in each of the jurisdictions began issuing multiple civil orders requiring
implementation of various [measures] to continue operating,” and also began
“ordering locations to be decontaminated or disinfected.” Amy’s complied.
      The complaint alleges as an “example” that, “on March 31, 2020, the
Health Officer of the County of Sonoma issued Order No. C19-05, which
mandated various require[d safety measures] for all essential businesses[,]
including Amy’s.” The complaint lists measures mandated by the order,
including capacity limits, social distancing, signage, and availability of hand
sanitizer. The pleading alleges that public health authorities issued similar
orders in each jurisdiction in which Amy’s has facilities, citing statewide
orders and guidelines from Oregon and Idaho. As a result, Amy’s “incurred
necessary costs to mitigate, contain, remediate, treat, clean, detoxify,
disinfect, neutralize, cleanup, remove, dispose of, test for, monitor, and/or
assess the effects of coronavirus and COVID-19.” The complaint alleges that
authorities issued the cited general orders “[i]n response to COVID-19
outbreaks, including at and/or near Amy’s facilities.”
      Amy’s submitted a claim to Fireman’s, which the insurer denied in May
2020, stating there was no “direct physical damage to the covered property.”
Amy’s informed Fireman’s of “confirmed cases of COVID-19 on its premises”



                                        3
and cited “civil authority orders . . . [that] set forth obligations to disinfect
and decontaminate,” but Fireman’s refused to submit the dispute to
mediation. Amy’s filed suit in March 2021, asserting causes of action for
breach of contract, declaratory relief, and bad faith.
      Fireman’s demurred. The court issued a tentative ruling “invit[ing]
argument on coverage under the communicable disease provision.” Noting
that Amy’s “has not alleged that any public health authority issued an order
specifically evacuating [its] premises in order to decontaminate or disinfect a
known outbreak,” but that “shutdown orders resulted in [Amy’s] locations
being closed and then modified to address the virus,” the tentative ruling
asked, “Is a general community-wide order under these circumstances
sufficient to amount to a communicable disease event [as defined by the
policy]?” The court also asked the parties to address whether Amy’s had
adequately alleged “direct physical loss or damage to the property” by
alleging that it incurred costs “to mitigate, clean, disinfect, and monitor the
effects of the virus.”
      At the hearing, Amy’s appeared through its general counsel, who stated
that he was “responsible for interacting with the counties [about] COVID and
keeping our 2,500 employees safe.” While insisting that “we have alleged
specific orders as to Amy’s [from] appropriate agencies that resulted in us
doing the decontamination, the cleaning and other such work,” he added,
“we’re happy, if necessary, to go into further detail to amend the complaint.”
Representing that he had “had specific calls with the county” and has
“correspondence and communications where in response to our location, they
directed us to clean, disinfect and do other such steps,” he offered “to amend
and include further information on that point.”




                                          4
        After the hearing, the court issued an order sustaining the demurrer
without leave to amend, asserting that Amy’s had failed to allege “direct
physical loss or damage to Property Insured” as required by the
communicable disease extension. The court held it did not need to decide if
Amy’s had adequately alleged a “communicable disease event” and that the
claim under the loss avoidance or mitigation extension also failed. The court
reasoned that any potential loss or damage Amy’s had incurred costs to avoid
could not be a “potential covered loss or damage” because no potential
COVID-related harm could amount to “direct physical loss or damage.”
        The court denied leave to amend, noting that Amy’s had not “presented
any specific facts it could allege to cure the defects addressed above.”
Following the entry of a judgment of dismissal, Amy’s timely filed a notice of
appeal.
                                  Discussion
        We review de novo an order sustaining a demurrer, assessing whether
the complaint states a cause of action. (Minton v. Dignity Health, supra,
39 Cal.App.5th at p. 1161.) We accept all properly pleaded material facts, but
not contentions, deductions, or conclusions of fact or law. (Ibid.) “We affirm if
any ground offered in support of the demurrer was well taken but find error if
the plaintiff has stated a cause of action under any possible legal theory.
[Citation.] We are not bound by the trial court’s stated reasons . . . ; we
review the ruling, not its rationale.” (Mendoza v. Town of Ross (2005)
128 Cal.App.4th 625, 631.) If, as here, the trial court sustained the demurrer
without leave to amend, we decide if there is a reasonable possibility that
amendment could cure the defect. (Blank v. Kirwan (1985) 39 Cal.3d 311,
318.)




                                        5
      In Inns-by-the-Sea v. California Mutual Ins. Co. (2021) 71 Cal.App.5th
688 (Inns), a recent case involving COVID-related insurance claims, the
Fourth Appellate District summarized several relevant principles: “ ‘While
insurance contracts have special features, they are still contracts to which
the ordinary rules of contractual interpretation apply.’ [Citation.] ‘. . . “Our
goal in construing insurance contracts, as with contracts generally, is to give
effect to the parties’ mutual intentions.” ’ [Citation.] ‘ “Such intent is to be
inferred, if possible, solely from the written provisions of the contract.
[Citation.] The ‘clear and explicit’ meaning of these provisions, interpreted in
their ‘ordinary and popular sense,’ unless ‘used by the parties in a technical
sense or a special meaning is given to them by usage’ [citation], controls
judicial interpretation. [Citation.]” ’ [Citation.] ‘ “ ‘If contractual language is
clear and explicit, it governs.’ ” ’ [Citation.] [¶] ‘ “If the terms are ambiguous
[i.e., susceptible of more than one reasonable interpretation], we interpret
them to protect ‘ “the objectively reasonable expectations of the insured.” ’ ” ’
[Citation.] This rule stems from the principle that ‘ “[i]f the terms of a
promise are in any respect ambiguous or uncertain, it must be interpreted in
the sense in which the promisor believed, at the time of making it, that the
promisee understood it.” ’ [Citation.] . . . ‘[L]anguage in a contract must be
interpreted as a whole, and in the circumstances of the case, and cannot be
found to be ambiguous in the abstract. . . . Courts will not strain to create an
ambiguity where none exists.’ ” (Id. at pp. 697–698.)
   1. Amy’s claimed loss is not excluded from coverage by the necessity for
   “direct physical loss or damage” within the meaning of the policy.
      The trial court held that the phrase “direct physical loss or damage,” as
used in the communicable disease extension, must be construed as it has been
in other contexts to require a “ ‘distinct, demonstrable, physical alteration of
the property’ or a ‘physical change in the condition of the property’ ” (quoting


                                          6
MRI Healthcare Center of Glendale, Inc. v. State Farm General Ins. Co. (2010)
187 Cal.App.4th 776, 779–780). By focusing on that single phrase, and on
how it has been construed in different policy provisions, the court erred.
      The paragraph at issue states in full: “(1) We will pay for direct physical
loss or damage to Property Insured caused by or resulting from a covered
communicable disease event at a location including the following necessary
costs incurred to: [¶] (a) Tear out and replace any part of the Property
Insured in order to gain access to the communicable disease; [¶] (b) Repair
or rebuild Property Insured which has been damaged or destroyed by the
communicable disease; or [¶] (c) Mitigate, contain, remediate, treat, clean,
detoxify, disinfect, neutralize, cleanup, remove, dispose of, test for, monitor,
and assess the effects [of] the communicable disease.” 3
      Although the “Definitions” section of the policy defines over 80 terms, it
does not define “direct physical loss or damage” or any of its component
terms. Nor does the operative paragraph define that phrase. Rather, the
paragraph specifies three categories of costs that, if incurred as a result of a
covered communicable disease event, are covered. The extension states in
relevant part that “direct physical loss or damage . . . includ[es] . . . necessary
costs incurred to [¶] . . . [¶] (c) [m]itigate, contain, remediate, treat, clean,
detoxify, disinfect, neutralize, cleanup, remove, dispose of, test for, monitor,
and assess the effects [of] the communicable disease.” (Boldface omitted)
      Notwithstanding that plain language, Fireman’s contends that “direct
physical loss or damage” does not include “necessary costs incurred to . . .
[m]itigate, . . . clean, . . . disinfect, . . . test for, [etc.] the communicable


      3
        A second paragraph of the extension, which is not at issue here, covers
loss of business income and extra expenses caused by a suspension of
operations triggered by a communicable disease event. (See fn. 7, post.)


                                            7
disease” unless the communicable disease event physically altered the
property. “[P]hysical alteration” appears nowhere in the text of the policy.
Fireman’s derives the necessity for such from cases construing the phrase
“direct physical loss or damage” as used in very different policy provisions.
Most of its cited cases involve business-income, extra-expense, and/or civil-
authority provisions covering lost income. (Inns, supra, 71 Cal.App.5th at
pp. 695–696 [business-income and civil-authority clauses in COVID case; no
communicable-disease extension]; Mudpie, Inc. v. Travelers Cas. Ins. Co. (N.D.
Cal. 2020) 487 F.Supp.3d 834, 839 [same], affd., (9th Cir. 2021) 15 F.4th 885;
10e v. Travelers Indem. Co. (C.D. Cal. 2020) 483 F.Supp.3d 828, 836–837
[same]; Travelers Cas. Ins. Co. of America v. Geragos & Geragos (C.D. Cal.
2020) 495 F.Supp.3d 848, 853 [same]; see also MRI Healthcare Center of
Glendale, Inc. v. State Farm Gen. Ins. Co., supra, 187 Cal.App.4th at pp. 778–
780 [construing business-personal-property and loss-of-income clauses in pre-
COVID case not involving communicable disease].) Indeed, Fireman’s cites a
phalanx of decisions involving jurisdiction-wide COVID-related closure orders
and not involving either communicable-disease extensions or location-specific
orders to clean, disinfect, or test for the coronavirus.4


      4
        Musso & Frank Grill Co., Inc. v. Mitsui Sumitomo Ins. USA Inc. (2022)
77 Cal.App.5th 753 [Calif. law; no communicable-disease extension or location-
specific order]; United Talent Agency v. Vigilant Ins. Co. (2022) 77 Cal.App.5th 821
[same]; Rialto Pockets, Inc. v. Beazly Underwriting, Ltd. (9th Cir. Apr. 20, 2022, No.
21-55196) 2022 U.S. App. Lexis 10699 [same]; Barbizon Sch. of San Francisco, Inc.
v. Sentinel Ins. Co. (N.D. Cal. 2021) 530 F.Supp.3d 879 [similar; virus exclusion
with limited virus coverage, which court did not address]; O’Brien Sales & Mktg.,
Inc. v. Transp. Ins. Co. (N.D. Cal. 2021) 512 F.Supp.3d 1019, 1024 [Calif. law; no
communicable-disease extension]; Mortar & Pestle Corp. v. Atain Specialty Ins. Co.
(N.D. Cal. 2020) 508 F.Supp.3d 575, 581 [same]; see also Sandy Point Dental, P.C.
v. Cincinnati Ins. Co. (7th Cir. 2021) 20 F.4th 327, 335 [non-Calif. law; no
communicable-disease extension or location-specific order]; Gilreath Family &
Cosmetic Dentistry, Inc. v. Cincinnati Ins. Co. (11th Cir. Aug. 31, 2021, No. 21-



                                          8
      None of these decisions focus on the reasonable interpretation of a
communicable disease extension in which coverage is triggered by a
communicable disease event causing costs to be incurred to “(c) Mitigate,
contain, remediate, treat, clean, detoxify, disinfect, neutralize, cleanup,
remove, dispose of, test for, monitor, and assess the effects [of] the
communicable disease.” (Boldface omitted) Indeed in Inns, on which
Fireman’s heavily relies, the court specified that “[t]his litigation does not
involve a scenario in which a business has alleged it was the target of an
order requiring its particular premises to close for a period of time due to the
demonstrated presence of a person infected with the COVID-19 virus,” such
as an order “to undertake disinfection procedures or to allow time for the
virus to dissipate.” (Inns, supra, 71 Cal.App.5th at p. 699, fn. 12.)




11046) 2021 U.S. App. Lexis 26196 [same]; Oral Surgeons, P.C. v. Cincinnati Ins.
Co. (8th Cir. 2021) 2 F.4th 1141, 1144 [same]; Uncork & Create LLC v. Cincinnati
Ins. Co. (S.D. W.Va. 2020) 498 F.Supp.3d 878, 884 [same].)
      Fireman’s cites one unpublished “summary order” affirming the
dismissal of a suit based on a policy that included the same communicable
disease extension at issue here. (Abbey Hotel Acquisition, LLC v. National
Surety Corp. (2d Cir., May 27, 2022, No. 21-2609) 2022 U.S. App. Lexis
14646.) But in that case the insured made a claim under a different
paragraph of the extension not raised here (cf. fn. 3, ante), to recover lost
income due to a jurisdiction-wide closure order. (Abbey Hotel, p. *6.)
Fireman’s also cites one order construing a different communicable-disease
provision worded very differently from the one at issue here. (Spirit Realty
Capital, Inc. v. Westport Ins. Corp. (S.D.N.Y. Oct 21, 2021, No. 21-CV-2261
(JMF)) 2021 U.S. Dist. Lexis 204343.)
      In Marina Pacific Hotel & Suites v. Fireman’s Fund Ins. Co. (2022) 81
Cal.App.5th 96, the Second Appellate District addressed a dispute involving
claims for COVID-related costs under a Fireman’s policy with an identical
communicable disease extension. (Id. at p. 100.) However, the parties did not
focus on that provision in their arguments on appeal, and the court did not
construe it. (Id. at p. 106, fn. 6.)


                                        9
      An insurance policy must be construed in light of how a reasonable
layperson would read its language, not how insurance-coverage lawyers
might understand terms of art defined not by the policy but by caselaw. (See,
e.g., E.M.M.I., Inc. v. Zurich American Ins. Co. (2004) 32 Cal.4th 465, 471.)
On reading the phrase “direct physical loss or damage” as it appears in the
extension, a reasonable layperson would assume that the phrase includes
costs incurred for each of the three purposes specified in subparagraphs (a),
(b), and (c). Fireman’s contrary view that a layperson would instead recognize
that he or she must look outside the extension to learn the meaning of that
phrase is especially implausible given that Fireman’s printed the phrase in
unobtrusive plain text within a sentence that uses boldface to alert the
reader that three other phrases—“Property Insured,” “communicable disease
event,” and “communicable disease”— have specially defined meanings.
      Moreover, treating physical alteration as an additional condition of
coverage, as Fireman’s urges, would render subparagraph (c) illusory—both
redundant and meaningless. Subparagraphs (a) and (b) address the situation
in which the presence of a communicable disease leads to physical alteration
of the insured’s property, where property must be torn out, repaired, or
replaced. If subparagraph (c) were construed to apply only if there is a
physical alteration of the property, the provision would have no possible
application not covered by subparagraphs (a) and (b).5 As asserted in a case


      5
       Fireman’s identifies only one hypothetical situation in which the
communicable disease extension could provide coverage when the policy’s
general insuring clause would not—namely, if a communicable disease event
caused a public health authority to issue an order requiring an insured to
damage or destroy its own property to eliminate a source of disease, in which
case the general insuring clause would not apply because the damage was
intentionally inflicted. However, in that case, coverage would be provided
under subparagraphs (a) or (b).


                                      10
cited by Fireman’s, “ ‘the presence of the virus itself . . . [does] not constitute
direct physical loss of or damage to property’ ” as “contaminated surfaces can
be disinfected and cleaned.” (O’Brien Sales & Mktg., Inc. v. Transportation
Ins. Co., supra, 512 F.Supp.3d at p. 1024.) If that view is correct, the only
possible explanation for including subparagraph (c) would be to expand the
coverage to include the cost of mitigation and disinfection, which otherwise
would not be covered.6
      Thus, the only plausible interpretation of subparagraph (c) of the
communicable disease extension in this policy is that the need to clean or
disinfect infected or potentially infected covered property constitutes “direct
physical loss or damage” of that property within the meaning of the policy. The
trial court erred in holding otherwise. The trial court also incorrectly rejected
Amy’s claim under the loss avoidance or mitigation coverage extension on the
same basis, that the coronavirus cannot cause “direct physical loss or
damage.” As just explained, neither policy extension is inapplicable to Amy’s
claim for the reason given by the court below.




      6
        At oral argument, Fireman’s Fund contended that the communicable
disease exception provides coverage for the costs set forth in subparagraph (c)
only if there is coverage for the costs specified in subparagraphs (a) and (b),
“in addition” or “ancillary” to coverage under one of those subparagraphs.
That is not what the policy says. It does not treat any of the three categories
of costs set forth in subparagraphs (a), (b), and (c) differently from one
another or state that the costs identified in (c) are recoverable only if there is
loss or damage involving physical alteration recoverable under subparagraphs
(a) or (b). The extension describes “direct physical loss or damage” as
including without distinction the costs identified in subparagraphs (a), (b),
and (c).


                                         11
   2. Amy’s has not pled a “communicable disease event” but should be given
   leave to amend to do so.
      The communicable disease extension provides coverage only if the
direct physical loss or damage was caused by or resulted from a
“communicable disease event.” (Boldface omitted.) The policy defines this
term as “an event in which a public health authority has ordered that a
location be evacuated, decontaminated, or disinfected due to the outbreak of a
communicable disease at such location.” (Boldface omitted.) On appeal,
Fireman’s argues that Amy’s failed to allege facts constituting such an event
because it did not allege that a public health authority ordered that its
premises be decontaminated or disinfected “due to the outbreak of a
communicable disease” at its particular premises. The complaint alleges only
that authorities issued jurisdiction-wide orders or “guidance” triggered by
general conditions in areas encompassing Amy’s locations. According to the
complaint, “In response to COVID-19 outbreaks, including at and/or near
Amy’s facilities, public health authorities in each of the jurisdictions began
issuing multiple civil orders requiring implementation of [safety measures] to
continue operating,” and “ordering locations to be decontaminated or
disinfected.” (Emphasis added.)
      Fireman’s cites several decisions interpreting identical or similar
extensions to require an order specific to, and triggered by an outbreak at, a
covered location. (Paradigm Care & Enrichment Ctr., LLC v. West Bend Mut.
Ins. Co. (7th Cir. 2022) 33 F.4th 417, 422–423 [construing similar provision];
Dakota Girls, LLC v. Philadelphia Indemnity Ins. Co. (6th Cir. 2021) 17 F.4th
645, 650–652 [same]; PS Bus. Mgmt. v. Fireman’s Fund Ins. Co. (E.D. La.,
Oct. 27, 2021, Civ. A. No. 21-1229 Section “F”) 2021 U.S. Dist. Lexis 207063,
at p. *8 [construing identical provision]; Nguyen v. Travelers Cas. Ins. Co. of
America (W.D. Wash. 2021) 541 F.Supp.3d 1200, 1237 [same].) Because the


                                       12
extension in this case also applies only if a public health authority has
ordered decontamination “due to the outbreak of a communicable disease at
such location” (italics added), we agree that the present pleading does not
adequately allege a basis for coverage. Thus, Fireman’s demurrer was
properly sustained on this ground.
      However, the trial court denied leave to amend based not on the failure
to allege a location-specific order, but solely on the incorrectly perceived
inability to allege “direct physical loss or damage.” The court never
considered whether Amy’s could amend to properly allege a “communicable
disease event.”7
      As described above, Amy’s general counsel argued to the trial court that
while he believed the allegations of the complaint were sufficient, he could
“go into further detail to amend the complaint.” He represented that he had
“had specific calls with the county” and that “there’s correspondence and
communications where in response to our location, [authorities] directed us to
clean, disinfect and do other such steps.”
      The burden of showing a reasonable possibility that amendment can
cure the defect in a complaint rests “squarely on the plaintiff,” who must
“identify specific facts showing [that] the complaint can be amended to state
a viable cause of action.” (Minnick v. Automotive Creations, Inc. (2017)
13 Cal.App.5th 1000, 1004.) But a court should deny leave to amend an
initial complaint “only rarely,” when it appears “conclusively” that it is
impossible to allege such facts. (Cabral v. Soares (2007) 157 Cal.App.4th 1234,


      7
        Normally, we review a denial of leave to amend for abuse of discretion.
(Minton v. Dignity Health, supra, 39 Cal.App.5th at pp. 1161–1162.) But in
this case, the trial court never exercised its discretion to consider whether
Amy’s could, if given leave, allege facts that would remedy the true defect in
its complaint. We necessarily address that issue on a blank slate.


                                        13
1240.) Whether Amy’s can allege a sufficient location-specific order remains
to be seen, but given counsel’s representations, it cannot be conclusively
determined at this point that Amy’s cannot do so. It was error to deny it leave
to amend.
                                 Disposition
      The judgment of dismissal is reversed and the matter is remanded with
directions to issue an order sustaining Fireman’s demurrer with leave to
amend, and for further proceedings consistent with this opinion.


                                           POLLAK, P. J.

WE CONCUR:

STREETER, J.
GOLDMAN, J.




                                      14
Trial Court:                     Sonoma County Superior Court

Trial Judge:                     Honorable Jennifer V. Dollard

Counsel for Plaintiff and        Michael L. Resch
Appellant Amy’s Kitchen, Inc.:   Steven E. Rich
                                 Ashley Park

                                 LOWENSTEIN SANDLER LLP
                                 Andrew M. Reidy (Pro Hac Vice)
                                 Andrew Bisbas

                                 COVINGTON & BURLING LLP
                                 Rani Gupta
                                 David B. Goodwin
                                 Sabrina T. McGraw
                                 for United Policyholders as Amicus Curiae on
                                 behalf of Plaintiff and Appellant.

Counsel for Defendant and        DLA PIPER LLP
Respondent Fireman’s Fund        John P. Phillips
Insurance Company:               Brett Solberg (Pro Hac Vice)




                                  15